DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 3 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dewey, US 2019/0363193.
	Regarding Claim 1, Dewey teaches a metal oxide transistor comprising: 
a gate electrode 140; 5
a gate insulating layer 120 formed on one side of the gate electrode; 
an active layer 110 formed on one side of the gate insulating layer and including a metal oxide layer; and 
source and drain electrodes 160 provided on one side of the active layer 110 with reference to Fig. 1B in paragraphs 21 – 29.
Regarding Claims 2 and 3, Dewey teaches thickness of the metal oxide layer is greater than 1.5 nm and not greater than 7 nm in paragraph 28.
	Regarding Claim 10, Dewey teaches the metal oxide layer is a zinc oxide layer in paragraph 21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 and 6 – 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dewey, US 2019/0363193.
	Regarding Claim 4, Dewey fails to teach the thickness of the metal oxide layer is greater than 1.5 nm and smaller than 5.0 nm.
However, given the substantial teaching of Dewey, it would have been obvious to one with ordinary skill in the art at the time of the invention to judiciously adjust and control the thickness of the oxide layer to be below 5nm during the deposition process through routine experimentation and optimization to achieve optimum benefits (see MPEP 2144.05) and it would not yield any unexpected results. 
Note that the specification contains no disclosure of either the critical nature of the claimed processes or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen methods or upon another variable recited in a claim, the Applicant must show that the chosen methods or variables are critical (Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir., 1990)).  See also In re Aller, Lacey and Hall (10 USPQ 233 – 237) “It is not inventive to discover optimum or workable ranges by routine experimentation”.
Regarding Claims 6 – 9, Dewey teaches having polycrystalline having microscale to nanoscale grains, but fails to teach wherein the metal oxide layer has crystalline regions and an amorphous region surrounding the crystalline regions, wherein the crystalline regions are randomly distributed in a two-dimensional plane within the amorphous region, wherein the crystalline region has an island shape and the crystalline region has a nanometer size.  
However, given the substantial teaching of Dewey, it would have been obvious to one with ordinary skill in the art at the time of the invention that an oxide semiconductor being polycrystalline having microscale to nanoscale grains will have crystalline regions and an amorphous region surrounding the crystalline regions, wherein the crystalline regions are randomly distributed in a two-dimensional plane within the amorphous region, wherein the crystalline region has an island shape and the crystalline region has a nanometer size.  The crystallinity of the film will depend on the deposition and the final annealing temperature for preparing the device.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dewey, US 2019/0363193 in view of Hirano, US 2013/0032797.
Dewey fails to teach the metal oxide layer has a surface roughness 20(RMS) lower than 4.4Å (44 nm).
	Hirano teaches surface roughness of less than 44 nm in paragraphs 45 and 273 for the benefit of forming a TFT with high performance in paragraphs 7 – 9.
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to have a surface roughness of less than 44 nm for the benefit of forming a TFT with high performance as taught by Hirano in paragraphs 7 – 9.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        September 26, 2022